Citation Nr: 0739891	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mumps, to include the 
residuals thereof.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to March 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

The clinical evidence contradicts the veteran's statements 
that residuals of mumps incurred in service, claimed as 
scrotal pain and swelling, and scabbing lesions on the 
buttocks, have been chronic and continuous since service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of mumps 
incurred in or aggravated by service, claimed as scrotal pain 
and swelling, and scabbing lesions on the buttocks, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in July and August 2003, January 2005, 
July 2006, and October 2006 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In this case, the RO issued a letter in July 2003 that 
advised the veteran of each of the four types of notice the 
Court of Appeal for Veterans Claims (CAVC) identified in 
Pelegrini.  While it is not clear that the veteran was 
explicitly advised to submit "any evidence in his 
possession," he was advised of numerous types of evidence he 
could submit, was advised that he could submit statements 
from individuals who knew him while he was in service, or who 
provided clinical treatment, and was advised to send "any 
medical reports you have."  This notice was sufficient to 
advise a reasonable person to submit or identify any 
information in their possession or knowledge.  Similar 
letters were sent in August 2003 and October 2003.  

In July 2006, a lengthy letter was issued to the veteran 
describing each item of evidence he had identified as 
relevant and stating the status of each item of evidence, 
including the dates of treatment reflected in treatment 
records received.  This letter also contained notice as 
outline in Dingess/Hartman, supra.  Thereafter, the RO 
readjudicated the claim in a July 2006 supplemental statement 
of the case (SSOC).  A statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted, because the veteran's responses to the 
communications sent to him over the course of this appeal 
demonstrate that he understood what was required to 
substantiate his claim.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative, and made 
numerous attempts to obtain the veteran's service medical 
records or alternate records.  Accordingly, the Board finds 
that no further assistance is necessary to meet the 
requirements of the VCAA or Court.

The Board did not obtain a medical opinion to decide these 
service-connection claims.  But this was not required because 
the extensive clinical evidence indicates the veteran did not 
have the claimed symptoms or residuals following service 
until 2006.  The probative evidence disproves the veteran's 
claim, and no further evidence or examination is required to 
adjudicate the claim.  See McLendon v. Nicholson, 20 
Vet. App.79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As the post-service medical records 
provide no basis to grant his claim, and in fact provide 
evidence against them, the Board finds no basis for obtaining 
a VA examination or medical opinion.  

Claim for Service Connection for A Mumps Condition, to 
Include Residuals

The veteran claims that his alleged mumps condition in 
service caused residual problems including scrotal pain, 
scrotal swelling, and scabbing lesions on his buttocks.  The 
veteran claims, in essence, that he knows these residuals are 
due to the mumps he had in service because the residuals have 
been recurrent and persisted since his service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, the veteran claims that he had mumps while on 
active duty, which resulted in residuals of scrotal pain and 
swelling and scabbing lesions on his buttocks.  
Unfortunately, the veteran's service medical records were 
apparently destroyed in a fire at a government facility in 
1973.  In such cases, where service medical records are 
unavailable through no fault of the veteran, VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In this case, the Board assumes, without so conceding, that 
the veteran did incur mumps during service, since mumps is 
the type of illness that a lay person could remember that he 
had.  In July 2003 and October 2006, notice letters to the 
veteran advised him that he should submit additional 
information to establish service connection including 
statements from military medical personnel, buddy statements 
from other service members, pharmacy prescriptions, medical 
evidence from hospitals and private treatment records, 
letters written during service, photographs taken during 
service, and insurance examinations.  However, the veteran 
did not submit any corroborating evidence to show that he had 
mumps in service or that he had any residuals from this 
disease; providing evidence against this claim.

Extensive post-service medical records have been obtained.  
These clinical records, spanning the veteran's treatment from 
1990 through 2006, do not provide evidence of a history of 
mumps in service or any post-service complaints related to 
mumps or any residuals thereof prior to the submission of 
this claim. In this regard, outpatient treatment records from 
the Jacksonville Outpatient Clinic, VAMC in Gainesville, 
Florida, treatment reports from Shands Hospital, a report 
from Dr. S.K.G., M.D., and VA examinations make no reference 
to any mumps condition or residuals thereof.  

Indeed, an emergency department medical record found his 
genitalia within normal limits in May 1991.  There is no 
notation that the veteran reported having mumps in service, 
or any ongoing residuals of mumps, during his treatment for 
prostate cancer in 1992.  A detailed history and physical 
evaluation are reflected in the treatment of the veteran's 
prostate cancer.  The detailed history reflects that an 
incision and drainage of a perirectal abcess was performed in 
1958, three years after the veteran's service discharge.  The 
clinical records reflect that the veteran advised treating 
providers of his past history of treatment of urinary tract 
infections.  

The clinical records show that the veteran underwent radical 
prostatectomy with pelvic lymph node dissection in September 
1992.  The treatment notes reflect that the veteran underwent 
diagnostic testing, including cystoscopy and ultrasound.  
There is no notation that the veteran advised any treating 
provider or the surgeon that he had pain or recurrent 
swelling of the scrotum.  The absence of any notation that 
the veteran reported of history of mumps or residuals or 
symptoms thereof during treatment for prostate cancer in 1992 
is significant, particularly since the clinical treatment 
notes reflect a thorough evaluation of the pelvic area and 
genitalia, and since recurrent pain or swelling in the 
scrotum might be important in the assessment of prostate 
cancer.  

The Board finds that the absence of any notation that the 
veteran reported a history of residuals of mumps or pain or 
swelling of the scrotum, and the absence of notation of 
objective finding of any abnormality of the scrotum, or 
abnormality or findings as to the skin on the buttocks, 
during extensive pre-surgical work-up for prostate cancer, 
contradicts the veteran's statements that these symptoms have 
persisted since he incurred mumps during service.

Moreover, the veteran has more recently undergone diagnostic 
colonoscopy and removal of polyps, among other procedures.  
There is no notation that the veteran has reported pain or 
swelling of the scrotum or abnormality or findings as to the 
skin on the buttocks.  The absence of such findings, under 
circumstances when such findings, if present, likely would 
have been observed or reported, is negative evidence that is 
unfavorable to the veteran.

A June 2006 treatment note states that the veteran reported 
having recurrent scabbing lesions on his buttocks since the 
1950s when he had the mumps.  The veteran reported use of an 
over-the-counter cream for this problem.  However, the 
provider did not assign a diagnosis or state that any lesions 
were present on the buttocks on objective examination.  The 
Board notes that the clinical records reflect that the 
veteran was treated for diabetes for many years.  The 
clinical records include notations of treatment for open 
ulcers on the tibia and on the upper thighs during recent 
years.  As early as 2003, providers noted that the veteran 
had poor, atrophic skin with poor turgor.  Given the numerous 
evaluations of the veteran's skin in recent years, with no 
report from the veteran of itching or lesions on the 
buttocks, and no notation of treatment of the skin on the 
buttocks, the Board finds that the veteran's June 2006 report 
that this symptom began in service is not credible.  

In addition, VA outpatient treatment records in March 2005 
show lesions on his legs are venous stasis ulcers with 
cellulitis which have been medically attributed to poor 
circulation (chronic venous insufficiency).  Thus, these skin 
conditions are not attribuatable to any residual of mumps.  
The clinical records further reflect that the veteran 
developed blisters and open areas at several places on the 
body, including on a fingertip, during the pendancy of this 
appeal.  Each time, the skin lesion was attributed to the 
veteran's diabetes-related poor circulation.

A November 2006 radiographic report notes the veteran 
complained of recurrent pain and swelling in his scrotum.  
The examination disclosed tiny hydroceles bilaterally, a 
thickened scrotal wall, and good flow in the testes.  The 
veteran received an impression of a small left epididymal 
cyst and an otherwise normal examination.  The request for 
the diagnostic examination did not specify the onset date of 
the scrotal swelling.  Although this radiologic examination 
confirms that the veteran currently experiences swelling in 
the scrotum, this report does not in any way link the 
diagnosed disorder to the veteran's service or any illness 
incurred in service.  

The clinical evidence does not reflect that any provider has 
told the veteran that he has residuals of mumps incurred in 
service, nor does the veteran so contend.  Rather, the 
veteran contends that the symptoms for which he seeks service 
connection, pain and swelling in the scrotum and skin lesions 
on the buttocks, must be residuals of mumps incurred in 
service because those symptoms have been persistent since his 
service.  

Assuming the veteran received treatment for mumps in service, 
however, the clinical evidence of record overwhelmingly 
contradicts the veteran's reports of continuity of those 
symptoms.  It is simply not plausible that such symptoms 
would not have been noted prior to 2006, if present, given 
the extensive clinical records of treatment for prostate 
cancer, diabetes, hypertension, wound care for skin 
ulcerations other than on the buttocks, among the many other 
disorders treated.  Maxson v. Gober, 230 F.3d 1330, 1335 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered along with other factors 
concerning credibility, but availability of medical records 
must also be considered in making such a determination).  
Here, there are numerous medical records reflecting clinical 
treatment over a period of more than 15 years, including 
treatment that would be expected to elicit reports of the 
claimed symptoms, or to observed objective manifestations of 
the symptoms, if present, without notation of such report or 
finding.  

In the absence of any credible or probative objective or 
medical evidence that the veteran currently manifests a 
disorder which has been attributed to incurrence of mumps in 
service, or which has been chronic and continuous since 
service, his claim must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation only may be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

While a lay person such as the veteran would be competent to 
report skin lesions or genital swelling, the significant fact 
in this case is that there is no notation of any such report 
prior to 2006.  With respect to the veteran's unsubstantiated 
contentions as to his belief that his current symptoms are 
related to his bout of mumps in service, a layperson is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  But, 
unlike varicose veins (discussed in Barr v. Nicholson, 21 
Vet. App. 303 (2007)) or a dislocated shoulder (discussed in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007)), a 
mumps condition and the residuals thereof are not conditions 
capable of lay diagnosis, much less the type of conditions 
that can be causally related to service.  See Espiritu and 
Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).

The Board acknowledges that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim for service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
In particular, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).  However, in 
evaluating the statements of the veteran in the context of 
the record as a whole, the Board finds that his statements 
are so inconsistent with the record as to be implausible and 
not credible. 


Reasonable doubt has been decided in the veteran's favor as 
to incurrence of mumps in service, in particular, since his 
service medical records cannot be located.  However, post-
service clinical records are available, but are inconsistent 
with the veteran's contentions, and seriously undermine his 
credibility.  Since, for these reasons and bases, the 
preponderance of the evidence is against this claim, there 
also is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


